United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3919
                                    ___________

William D. Jones,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
U. S. Merit Systems Protection        *
Board; Farm Credit Administration,    * [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                              Submitted: February 5, 2007
                                 Filed: February 16, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      William D. Jones appeals the district court’s1 dismissal of his February 24, 2005
complaint for failure to state a claim. Jones requested deletion of certain statements
contained in administrative decisions relating to his request to reopen an appeal of his
1979 termination from the Farm Credit Administration. The United States Merit
Systems Protection Board denied the request, and Jones filed a complaint alleging that
the denial violated the Privacy Act, 5 U.S.C. § 552a. We agree with the district court


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
that the Privacy Act does not apply to Jones’s request, because the statements
accurately reflect administrative decisions. See Reinbold v. Evers, 187 F.3d 348, 360-
61 (4th Cir. 1999) (“the Privacy Act does not allow a court to alter records that
accurately reflect an administrative decision, . . . no matter how contestable the
conclusions may be”; proper form of relief is placing concise statement of
disagreement in records); Douglas v. Agric. Stabilization & Conservation Serv., 33
F.3d 784, 785 (7th Cir. 1994) (Privacy Act does not authorize relitigation of substance
of agency decisions; Act permits person to contest accuracy of administrative records,
but supposes “a distinction between ‘records’ and ‘decisions’”); Pellerin v. Veterans
Admin., 790 F.2d 1553, 1555 (11th Cir. 1986) (“[c]ourts have consistently denied
plaintiff’s use of the Privacy Act as a weapon to collaterally attack agency
determinations”; Act allows for amendment of factual or historical errors, but is not
vehicle for amending judgments of federal officials and may not be employed as
“skeleton key” for reopening consideration of unfavorable federal agency decisions).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-